DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US Pat. 6722962 B1).

    PNG
    media_image1.png
    707
    577
    media_image1.png
    Greyscale

With respect to claim 1, Sato discloses: a polishing method (fig. 28a-28d, relating to third embodiment) for polishing (title) a wafer (W) by use of a polishing apparatus (fig. 19, still relating to third embodiment) including a chuck table (x-axis table 6, col 26 lines 28-34) rotatable (col. 33 lines 5-13) in a state of holding the wafer and a polishing unit having a spindle (rotational shaft, fig. 19) to which a polishing tool for polishing the wafer held by a holding surface of the chuck table is mounted, the polishing tool having a disk-shaped base (ann. fig.) and an annular polishing layer (ann. fig) that is fixed to one surface of the base and that has an opening section (ann. fig) being located at a central portion (opening section is centrally located) in a diameter direction of the base and having a predetermined diameter (diameter does not appear to vary), a maximum width of an effective polishing region of the polishing layer in a radial direction of the base being smaller (width of polishing region 8 is smaller than radius of wafer, from the appearance of the figure, consistent with definition of width in instant figures)  than a radius of the wafer and the radius of the wafer (radius of wafer is apparently smaller than diameter of opening) being smaller than the diameter of the opening section, the polishing method comprising: a holding step of holding the wafer by the holding surface (col. 33 lines 5-13; wherein wafer is held on x-axis table 6, consistent with col 26 lines 28-34); and a polishing step of polishing the wafer while rotating the polishing tool around the spindle in a state in which the wafer and the polishing tool are positioned (intermediate position between fig. 28B and 28C, col 26 lines 28-42 describe said process and movement) in such a manner that a part of a peripheral edge of the wafer (the edge at the left side of the paper) protrudes from a periphery of the polishing layer and that a center of the wafer is located (within the intermediate position between figs. 28B and 28C, consistent with the range in fig. 28D) at the opening section of the polishing layer.
With respect to claim 2, Sato discloses: wherein, in the polishing step, the polishing tool and the wafer are moved relative (see fig. 28D) to each other along a diameter direction (along axis of movable range) of the polishing tool that passes through a center of one surface of the wafer.
With respect to claim 3, Sato discloses: a polishing tool to be used when polishing a wafer, the polishing tool comprising: a disk-shaped base (ann. fig.); and an annular polishing layer (ann. fig.) that is fixed to one surface of the base and that has an opening section (ann. fig) being located at a central portion in a diameter direction of the base and having a predetermined diameter, wherein a maximum width (ann. fig) of an effective polishing region of the polishing layer in a radial direction of the base is smaller than the diameter of the opening section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Huang/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723